Citation Nr: 1442776	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-24 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee meniscus tear, status post right knee meniscectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim.  The Veteran submitted a notice of disagreement (NOD) on September 2009.  A statement of the case was issued in August 2011.  The Veteran perfected his appeal with the timely submission of a VA Form 9 on August 2011.

In January 2014 the Veteran testified before the undersigned Veterans Law Judge at a video-conference Board hearing.  A copy of the transcript has been associated with the claims file.

A review of the Veteran's Virtual VA paperless claims file reveals a copy of the January 2014 hearing transcript.

The Board notes that the RO has characterized the Veteran's claim as a claim to reopen, thereby requiring the submission of new and material evidence.  However, the Board finds that this present appeal actually stems from an original claim.  The Veteran's original claim was initially denied in an August 2009 rating decision.  In September 2009, the Veteran submitted a document requesting reconsideration of his claim based upon the RO's failure to consider evidence that the Veteran had previously submitted.  Although the RO took this communication as merely a request for reconsideration and continued denial in a subsequent December 2009 rating decision as well as other subsequent rating decision denials in May 2010, October 2010, and January 2011, the Board finds that this document was actually a NOD, thus initiating the current appeal.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  See 38 C.F.R. § 20.201 (2013).  Here, the Veteran specifically points out that the Veteran's right knee meniscus tear stems from the same in-service injury as his right knee scar in contrast with the findings of the August 2009 rating decision.  To this effect, the Veteran demands "please correct this information," thereby indicating an area of disagreement and constituting a valid notice to the RO of the contentions the Veteran wishes to appeal.  Therefore, the Board has determined that a valid NOD was received on September 2009 and the appeal therefrom was subsequently perfected via the August 2011 VA Form.  As such, the title on the caption page has been recharacterized to reflect the current issue on appeal.


FINDING OF FACT


The probative evidence of record demonstrates that the Veteran's right knee meniscus tear, status post right knee meniscectomy, is related to military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, right knee meniscus tear, status post right knee meniscectomy, is found to have been incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

With respect to the claim for entitlement to service connection for right knee meniscus tear, status post right knee meniscectomy, because the claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013).

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues to the Veteran and specific questions directed at identifying whether the Veteran had submitted evidence for his claims of service connection were asked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.  To the extent any notice deficiencies are perceived, they were cured by further development of the evidence by the Board

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background

The Veteran contends that his currently diagnosed right knee meniscus tear, status post right knee meniscectomy is related to military service.  In particular, the Veteran has provided statements and testified at his January 2014 Board hearing that he initially injured his knee while performing physical training at the Air Force Academy in January 1993.  He has stated that he was treated for that condition, which at the time consisted of a laceration, with sutures and monitored for his subsequent complaints of pain.  The Veteran has indicated that he has never had trouble with his right knee prior to this incident and that, ever since, he has had problems finally culminating in a diagnosis of a meniscus tear and the administration of a meniscectomy.

A review of the Veteran's service treatment records reveals that he received an injury to his right knee in January 1993.  He sustained a laceration to his right knee measuring 10 centimeters long and 5 centimeters deep.  The Veteran's knee was sutured and splinted and he was given crutches.  No joint involvement was noted.  Five days later, in January 1993, the Veteran was seen again due to the wound not healing properly and continued pain.  Again, no joint involvement was noted.  In October 1993, the Veteran was again seen for complaints of right knee pain and swelling, without edema.  The Veteran was seen again later that month for a follow-up where he indicated that he had been experiencing the swelling since the January 1993 accident.  He stated that swelling increased whenever he would hit his knee and occurred within seconds, lasting for 2 to 3 days.  There was no effusion present and the Veteran had full range of motion.  The Veteran was not seen again for knee problems throughout the duration of his service.

The Veteran was provided with a general VA examination in August 2005.  The Veteran complained of pain in his right knee, particular after exercise.  Range of motion testing revealed full motion without pain.  However, crepitations were noted during movement.  The Veteran's X-rays were normal.  The Veteran was diagnosed with chronic strain of the bilateral knees, with limitations caused by mild pain.  No opinion regarding the etiology of the Veteran's  right knee meniscus tear was provided.

The Veteran was provided with an additional VA examination in May 2008.  At this examination, it was noted that the Veteran had a scar from a laceration he sustained in military service.  The Veteran was found to have full range of motion without pain and no change upon repetition.  No opinion regarding the etiology of the Veteran's  right knee meniscus tear was provided.

A review of the Veteran's private treatment records show that in 2008, the Veteran began seeking treatment for increased pain in his right knee.  The Veteran was provided with a MRI in May 2008 which revealed findings suggestive of patellar chondromalacia and a small tear to the inferior surface of the posterior horn medial meniscus right knee.  In July 2008, the Veteran was administered a right knee meniscectomy.  Subsequent treatment records reveal that the Veteran has continued to be followed for this condition, including continued complaints of pain.

In an October 2008 letter from the Veteran's doctor, Dr. J. B., an opinion was provide that the Veteran's current right knee meniscus tear, status post meniscectomy was at least as likely as not the result of the Veteran's in-service right knee injury.  The doctor did not provide any rationale for the basis of his opinion.

In an additional September 2009 letter from the Veteran's doctor, Dr. J. B., an opinion was provide that the Veteran's current right knee meniscus tear, status post meniscectomy was at least as likely as not the result of the Veteran's in-service right knee injury.  The doctor did not provide any rationale for the basis of his opinion.

The Veteran was provided with an additional VA examination in August 2010.  The Veteran complained of continuing right knee pain since military service.  It was noted that the Veteran had been diagnosed with a right knee meniscus tear and underwent a meniscectomy in July 2008.  Range of motion testing revealed a full range of motion, with pain noted upon flexion at 130 degrees and no change upon repetition.  The examiner noted that the review of the Veteran's X-rays showed no acute osseous injuries or degenerative changes.  The Veteran was diagnosed with a right knee meniscus tear, status post right knee meniscectomy.  The examiner opined that this condition was less likely than not caused by or incurred in military service.  In support, the examiner provided that the Veteran's in-service right knee injury in January 1993 in service did not show involvement of the joints or meniscus.  Additionally, it was noted that the Veteran did not complain of any problems with his knee until 2005, after leaving the service.  The examiner noted that it may be likely that the Veteran developed the right knee meniscus tear sometime after service, as it appears he was physically active and could have injured it at any time thereafter.

In October 2010, the Veteran's doctor, Dr. M. C., submitted a letter certifying that the Veteran was her patient.  Additionally, Dr. M. C. provided that she had reviewed the Veteran's medical file, to include his service treatment records.  Dr. M. C. found that the only documented injury to the Veteran's right knee occurred in the January 1993 accident in service.  It was noted that a MRI was never performed for the Veteran's right knee in service and, as such, detection of a small meniscal tear would not have been possible at the time.  Dr. M. C. opined that it was certainly possible for the Veteran's meniscal tear to go unnoticed from 1993 to 2008, particularly due to the lack of proper imaging.

In August 2011, the Veteran's doctor, Dr. M. C., provided an additional letter in which she detailed further support for her opinion that the Veteran's right knee meniscus tear was related to the in-service injury in January 1993.  She stated that, because of the location, size, and evenness of the tear, it would have been undetectable if the flap of the meniscus was not displaced.   Additionally, without displacement, the Veteran would not have experienced any pain or loss of motion, thereby making him unaware that anything was wrong.  Once, the flap of the meniscus became displaced in 2008, as normally occurs over time, the Veteran became aware of this condition due to constant severe pain resulting in need medical treatment, MRI, and surgery.  Furthermore, there is no indication anywhere in the medical record of any right knee injury other than the one in 1993.  As such, this is the only possible cause for the meniscus tear, as such injuries do not simply develop on their own.  

 Analysis

The record of evidence supports a finding of a current disability for a right knee meniscus tear, status post right knee meniscectomy as shown by the Veteran's private treatment records and VA examinations.  See Shedden, 381 F.3d at 1167; see also Caluza, 7 Vet. App. at 506; Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.  The record of evidence also supports a finding of an in-service injury, as shown in the service treatment records by the January 1993 right knee injury and laceration.  Id.  Thus, the remaining issue is whether there is evidence of a nexus between the two.  Id. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The U.S. Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

The above being taken into account, the Board finds that more probative value is afforded to Dr. M. C.'s opinion than the VA examiner's opinion.  First, there is a significant difference in the level of expertise and professional credentials of the two examiners, as the VA examiner was a nurse practitioner and the private examiner was a licensed physician.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). While not dispositive, the level of experience of the private physician does lend more credibility and weight to her conclusions.

Second, and most importantly, the rationales offered for the private and VA opinions differ greatly.  Specifically, the private medical opinion offers a thorough rationale for the opinions rendered, including an extensive analysis of the Veteran's meniscus tear, its unique characteristics, the benefits of an MRI to properly diagnose the condition and its unavailability until 2008, and a well-supported theory for how the Veteran's condition could have gone unnoticed from 1993 to 2008 due to the delayed displacement of the meniscal flap.  In contrast, the VA examiner merely provided a limited statement, indicating that, absent medical documentation showing that the Veteran continued to have right knee problems during the years between 1993 and 2008 and a showing of a meniscus tear at the time of the accident, there was no support that the Veteran's current condition was related.  See Miller, 11 Vet. App. at 348.  No further explanation or analysis was provided, to include a discussion of the Veteran's lay testimony regarding symptoms during service, treatment thereafter, and continuity to the present, other than a mere speculation that the Veteran could have injured his right knee any time subsequent to service due to the fact that he was physically active.  See 38 U.S.C. § 1154(a); see also Jandreau, 492 F.3d at 1376-77; Buchannan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Further, the mere fact that there is no evidence of treatment is not a sufficient rationale for VA purposes.  See Nieves-Rodriguez, 22 Vet. App. at 295 (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  In short, the private examiner provided a well-reasoned and in depth rationale for how the Veteran's right knee meniscus tear, status post right knee meniscectomy could likely have had onset in service due to the nature of his particular meniscus tear and provided a medically supported discussion of the mechanisms by which such condition could go undetected for so many years due to delayed onset of the meniscus flap and lack of provision of MRI.  See Id.; Stefl, 21 Vet. App. at 124. 

After a full review of the totality of the medical and lay evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the probative evidence of record reveals that the Veteran's  right knee meniscus tear, status post right knee meniscectomy, is likely the result of his in-service January 1993 right knee injury.  Accordingly, the Board determines that service connection for a right knee meniscus tear, status post right knee meniscectomy is granted.  The appeal is granted.


ORDER

Entitlement to service connection for a right knee meniscus tear, status post right knee meniscectomy is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


